DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 15/852,741, was filed on Dec. 22, 2017, and is a continuation of PCT/EP15/64052, filed June 23, 2015.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority/Benefit
Acknowledgment is made of applicant's perfection of the claim for domestic benefit (in the ADS filed 12/22/2017), the present application being a continuation of international application PCT/EP15/64052, filed June 23, 2015.  

Status of the Application
This Final Office Action is in response to Applicant’s communication of April 12, 2021.
Claims 1-4 and 6-18 are pending, of which claims 1 and 18 are independent.  
In the amendment, claims 1 and 18 have been amended. Claim 5 was previously cancelled.
All pending claims have been examined on the merits.  

Objections to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown, or the features canceled from the claims.  No new matter should be entered.
“risk exposure components”. According to para. [0029] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 1 as “risk exposure components 21, 22, 23”.  However, it is not clear from Fig.1 what exactly these “components” are (they appear as trapezoids in Fig.1).
“first insurance system” and “second insurance system”. According to para. [0030] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 2 as “first insurance 
“resource-pooling system”. According to para. [0036] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 2 as “two automated resource-pooling systems 10, 12 that are associated with the insurance systems”.  However, Fig.2 lacks these numbers, and it is not clear how these bar charts constitute “systems”, or how they “are associated with the insurance systems”.
“switching device”. According to para. [0036] of the application’s US PG-PUB US20180189889A1, this is shown in Fig.2 as “switching device 11”.  However, Fig.2 lacks this number (but it does appear in Fig.1), and it is not clear from either Fig. 1 or Fig.2 what exactly this “device” is.
“risk event triggers” and “event-triggered switch”. According to para. [0038] of the application’s US PG-PUB US-2018/0189889-A1, these are shown in Fig. 1 as “risk event triggers 31, 32”.  However, these are represented as lightening bolts in Fig.1, so in it is not clear from Fig.1 what these “triggers” are.
“risk transfer system”.  According to para. [0021] of the application’s US PG-PUB US20180189889A1, “risk transfer systems 10, 12” are shown in Fig. 1.  However, these numbers 10 and 12 are also used to represent “two automated resource-pooling systems 10, 12 that are associated with the insurance systems” in Fig.2, and also “first insurance system 10 to the second insurance system 12”.  Moreover, Fig.2 lacks these numbers. Also, it is not clear how or why the “risk transfer systems” have the same numbers as the “resource-pooling systems” and the “insurance systems”.  Finally, it is not clear how the bar charts in Fig. 2 constitute “systems”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-4 and 6-18 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the broadest reasonable interpretation of claim elements in claims 1-4 and 6-18 is limited by the description in the specification, because 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f): 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”, or a nonce term) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that 35 U.S.C. § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”, or a nonce term) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f).  However, the presumption that 35 U.S.C. § 112(f) is not invoked is rebutted
Claim elements in this application that use the word “means” (or “step for”, or a nonce term) are presumed to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”, or a nonce term) are presumed not to invoke 35 U.S.C. § 112(f), except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f), because the claim limitations uses a generic placeholder (a nonce term) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations in claims 1-4 and 6-18 are: “risk exposure components”, “insurance system”, “resource-pooling system”, “switching device”, “risk event triggers”, “payment-transfer module”, “risk transfer system”. 
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The following features are being interpreted according to the following Figures, and paragraphs of the specification: 
“risk exposure components”. According to para. [0029] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 1 as “risk exposure components 21, 22, 23”.  However, it is not clear from Fig.1 what exactly these “components” are (they appear as trapezoids in Fig.1).
“first insurance system” and “second insurance system”. According to para. [0030] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 2 as “first insurance system 10 to the second insurance system 12”.  However, Fig.2 lacks these numbers, and it is not clear how these bar charts constitute “systems”. 
“resource-pooling system”. According to para. [0036] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 2 as “two automated resource-pooling systems 10, 12 that are associated with the insurance systems”.  However, Fig.2 lacks these numbers, and it is not clear how these bar charts constitute “systems”, or how they “are associated with the insurance systems”.
“switching device”. According to para. [0036] of the application’s US PG-PUB US20180189889A1, this is shown in Fig.2 as “switching device 11”.  However, Fig.2 lacks this 
“risk event triggers”. According to para. [0038] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 1 as “risk event triggers 31, 32”.  However, these are represented as lightening bolts in Fig.1, so in it is not clear from Fig.1 what these “triggers” are.
“payment-transfer circuit”. According to para. [0037] of the application’s US PG-PUB US-2018/0189889-A1: 
“For the pooling of the resources, the system 1 can comprise a monitoring module 8 that requests a periodic payment transfer from the risk exposure components 21, 22, 23, etc. to the resource-pooling system 1 by means of the payment transfer module 41, wherein the risk protection for the risk exposure components 21, 22, 23 is interrupted by the monitoring module 8, when the periodic transfer is no longer detectable by means of the monitoring module 8. In one embodiment, the request for periodic payment transfers is automatically interrupted or waived by means of the monitoring module 8, when the occurrence of indicators for a risk event is triggered in the data flow pathway of a risk exposure component 21, 22, 23. 
Analogously, the first resource-pooling system is connected to the second resource-pooling system of the second insurance system by means of a second payment-transfer module 42 that is configured for receiving and storing payments from the resource-pooling system 10 of the first insurance system for the transfer of risks associated with the pooled risks 50 of the risk exposure components 21, 22, 23 from the first insurance system 10 to the second insurance system 12. The coupling and switching of the two complementary, autonomously operated resource pooling systems is achieved by the event-triggered switching device 11 for generating and transmitting appropriate steering signals to the first and second resource pooling systems.”. 
 “risk transfer system
If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f), applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f). 

Claim Rejections - 35 USC §§ 112(a) and (b)
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 6-17 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites “circuitry”, in the amended features “the first payment-transfer module implemented by circuitry” and in “a second payment-transfer module implemented by circuitry”, however there is no written description of this “circuitry” (or “circuit”) in the specification.
All dependent claims of independent claim 1 are also rejected, by virtue of dependence on a rejected independent claim.
Claims 1-4 and 6-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
The following features recited in claim 1 invoke 35 U.S.C. § 112(f), and are given the definitions that appear in the cited Figures, and paragraphs of the specification, as discussed in the preceding section. However, these definitions are vague and indefinite, and therefore are being interpreted as follows: 
 “risk exposure components”. According to para. [0029] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 1 as “risk exposure components 21, 22, 23”.  However, it is not clear from Fig.1 what exactly these “components” are (they appear as trapezoids in Fig.1).  Therefore, the Examiner is interpreting “risk exposure components” as comprising “insurance contracts”.
“first insurance system” and “second insurance system”. According to para. [0030] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 2 as “first insurance system 10 to the second insurance system 12”.  However, Fig.2 lacks these numbers, and it is not clear how these bar charts constitute “systems”.  Therefore, the Examiner is interpreting “insurance system” as comprising “insurance company”.
“resource-pooling system”. According to para. [0036] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 2 as “two automated resource-pooling systems 10, 12 that are associated with the insurance systems”.  However, Fig.2 lacks these numbers, and it is not clear how these bar charts constitute “systems”, or how they “are associated with the insurance systems”.  Therefore, the Examiner is interpreting “resource-pooling system” as comprising “portfolio of insurance contracts”.
“switching device”. According to para. [0036] of the application’s US PG-PUB US20180189889A1, this is shown in Fig.2 as “switching device 11”.  However, Fig.2 lacks this number (but it does appear in Fig.1), and it is not clear from either Fig. 1 or Fig.2 what exactly this “device” is.  Therefore, the Examiner is interpreting “switching device” as comprising a “threshold”.
“risk event triggers”. According to para. [0038] of the application’s US PG-PUB US20180189889A1, these are shown in Fig. 1 as “risk event triggers 31, 32”.  However, these are represented as lightening bolts in Fig.1, so in it is not clear from Fig.1 what these “triggers” are. Therefore, the Examiner is interpreting “risk event trigger” and “event-triggered switch” as comprising a “risk event contract clause”.
“risk transfer system” and “risk transfer method”.  According to para. [0021] of the application’s US PG-PUB US20180189889A1, “risk transfer systems 10, 12” are shown in Fig. 1.  However, these numbers 10 and 12 are also used to represent “two automated resource-pooling systems 10, 12 that are associated with the insurance systems” in Fig.2, and also “first insurance system 10 to the second insurance system 12”.  Moreover, Fig.2 lacks these numbers. Also, it is not clear how or why the “risk transfer systems” have the same numbers as the risk transfer system” as comprising a “re-insurance system”, and “risk transfer method” as comprising a “re-insurance method”.
However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. 
Applicant may: 
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-4 and 6-18 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claim 18 is a method claim.  Claim 1 is an apparatus claim that recites a system operative to perform the method recited in claim 18.  Claims 2-17 are method claims that depend from independent method claim 1
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-4 and 6-18 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-4 and 6-18 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
Even more specifically, the abstract idea (“Re-Insurance Contracts”) falls under “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”. 
As stated in the preamble of independent claim 18, the method claim 18 recites a “clash loss event triggered risk transfer method”. Likewise, the apparatus claim 1 recites a “clash loss event triggered risk transfer system”.  However, the claimed features are inherent to a “Clash Loss Re-insurance Contract”, also known as a “Clash Cover Re-insurance Contract”, implemented on a general purpose computer. 
A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017), emphasis added: 
Under Alice, the claims of the ’582 patent are manifestly directed to an abstract idea, which the district court accurately described as “local processing of payments for remotely purchased goods.” Inventor Holdings, 123 F. Supp. 3d at 561 (citing ’582 patent col. 1 ll. 6–10). The idea that a customer may pay for items ordered from a remote seller at a third-party’s local establishment is the type of fundamental business practice that, when implemented using generic computer technology, is not patent eligible under Alice. 134 S. Ct. at 2355 (quoting Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.”)). As we explained in Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012), the abstract idea exception to patent eligibility disallows the patenting of “basic concept[s],” such as “processing information through a clearinghouse,” because no entity is entitled to “wholly preempt” such concepts. Id.; see also Alice, 134 S. Ct. at 2354.

A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l
In addition, a similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the Court of Appeals for the Federal Circuit in buySAFE Inc. v. Google, Inc. (see MPEP § 2106.04(a)(2)(I)(A)), emphasis added: 
An example of a case identifying a concept relating to performance of a financial transaction as abstract is buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 112 USPQ2d 1093 (Fed. Cir. 2014).  The patentee in buySAFE claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’." 765 F.3d at 1355, 112 USPQ2d at 1096.

Furthermore, also according to MPEP § 2106.04(a)(2)(I)(A), another example of a concept relating to performance of a financial transaction being found to be abstract is Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1054, 123 USPQ2d 1100, 1108 (Fed. Cir. 2017), in which the patent disclosed processing an application for financing a purchase. 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claim 1 recites: 
“wherein the loss events are transferred to the second insurance system
“wherein a risk event and associated loss events are only captured by the clash loss system in response to the measured risk-related component data indicating occurrence of a sudden and accidental event directly interconnected in both time and location or indicating an originating cause, by related time parameters and related location parameters based upon first filtering parameters”. 
But does not recite how this is done (e.g., which parameters are used), thereby monopolizing the judicial exception.  Moreover, the claimed features are directed to a general-purpose computer. 
In regards to Step 2B of the Alice/Mayo analysis, claims 1-4 and 6-18 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The claims 1-4 and 6-18 merely add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added): 
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).

It is further noted that the claims recite terms that misleadingly appear to be mechanical (e.g. “resource-pooling system”, “switching device”, “risk transfer system”)  but instead refer either to insurance concepts, or to insurance concepts implemented in software (e.g. “resource-pooling system” = a portfolio of insurance policies, “switching device” = a predetermined loss threshold to define a given covered event, and “risk transfer system” = transferring policies from an insurance company to a re-insurance company).




Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,711,634 B2 to Klugman (“Klugman”, Eff. Filed Mar. 24, 2003. Published May 4, 2010) in view of US 2008/0103841 to Lewis et al. (“Lewis”, Published May 1, 2008), and further in view of US 2016/0042465 to Ritz (“Ritz”, Filed Aug. 11, 2014).
In regards to claim 1, Klugman discloses the following:
Claim 1 (Currently Amended): A clash loss event triggered risk transfer system driven by occurrence of risk events by measuring and triggering by measuring devices and/or trigger modules measuring parameters in a data flow pathway of the measuring devices for optimized coupling and switching of two coupled automated systems, the system comprising:

(See Klugman, col. 6, line 63 to col. 7, line 14: “Triggers based on physical indices are directly linked to observations published by neutral third parties, such as government geological and meteorological The physical parameter data can be, for example, data measured and reported by a third party organization or agency (typically not affiliated with sponsor 110 or reinsurer 120), such as the National Hurricane Center of the U.S. National Oceanic and Atmospheric Administration (NOAA) for hurricanes, the U.S. Geological Survey for earthquakes, or the various national weather services of the United Kingdom, Germany, France and other states for European wind storms. By using parametric criteria, rather than basing the trigger strictly on loss exposure, event payments are triggered by predetermined physical events, made and reported by presumably neutral parties. A description of the parametric index, and the definition of a realization event, is typically provided to prospective investors. Together, this provides rating agencies and investors with a measure of transparency in assessing the risks associated with a particular transaction.”)

(See Klugman, col. 10, line 27-45: “A North Atlantic Hurricane Event is defined as a storm or storm system occurring during the risk period that has been declared by the National Hurricane Center/Tropical Prediction Center to be a hurricane, and that has maximum sustained winds at some point in its life of over 95 knots. Index values (IV.sub.NAH) for North Atlantic Hurricane Events are determined according to a North Atlantic Hurricane Index Formula:
IV NAH = 0.01725 × ∑ i = 1 to 3600   wi × 〈 vi - 15 〉4
wherein i is the relevant North Atlantic Hurricane Calculation Location, wi is the relative weight of North Atlantic Calculation Location i, and vi is the greater of the Calculated Peak Gust Wind Speed at North Atlantic Calculation Location i in m/s and 15 m/s.”)

risk exposure components, implemented by circuitry, that are connected to a first automated resource pooling system comprising electronic devices for automated risk-transfer of a first insurance system by a first payment-transfer module; 

(See Klugman, col.6, lines 32-38: “Each class of risk has associated trigger criteria that define when an event payment will be made by reinsurer 120 to sponsor 110 (i.e., when a realization event occurs). The trigger criteria can be defined by reference to an index of measurable physical parameters, losses incurred over a specified time period (either by the sponsor 110 or an industry-wide basis), or some combination of these.”)

the first payment-transfer module implemented by circuitry and configured to connect the risk exposure components and the first insurance system, and
receive and store payments from the risk exposure components for the pooling of their risks of losses in consequence of a hurricane or flood or fire or earthquake as defined risk events being measurable and triggerable by the measuring devices and/or trigger modules of the system triggering in the data flow pathway of the measuring parameters; 

(See Klugman, col.6, lines 39-62: “Where the trigger criteria are defined by reference to a parametric index, the index can be based on physical parameters associated with the relevant natural catastrophe risk. In such implementations, the trigger criteria are linked to physical parameters that are “risk specific” and that are specifically designed—based, for example, on mathematical modeling of historical data—for the risks and geographic regions covered by the transaction. Where appropriate, the physical parameter data on which the index is based includes a statistically significant number of measurements, obtained over a number of years and at multiple locations, such as multiple instruments or stations, distributed over the geographic region associated with a given risk class. Thus, for example, trigger criteria for a risk class covering California earthquakes might include a parametric index derived from an analysis of historical data showing earthquake magnitudes and associated damage and/or losses at a variety of locations with an established history of seismic activity throughout the state. Using this type of trigger, a catastrophe event that exceeds a specified physical threshold, such as an earthquake of more than a threshold magnitude, would qualify as a realization event, whereas an earthquake in the same region of lower magnitude would not, even if the second earthquake resulted in more damage and/or losses.”)

a second payment-transfer module implemented by circuitry and configured to connect the first resource pooling system to a second automated resource pooling system comprising electronic devices for automated risk-transfer of a second insurance system by the second payment-transfer module, and receive and store payments from the resource-pooling first resource pooling system of the first insurance system for the transfer of risks of the pooled risks of the first insurance system to the second insurance system;

(See Klugman, Figs. 1 and 3, col.8, line 64 to col. 9, line 11: “If sponsor 110 or reinsurer 120 subsequently determines that additional risk instruments are to be issued for the class (the “YES” branch of step 340), one or more additional series of risk instruments of the class are issued (step 350). Additional series of instruments can be issued at periodic intervals (which may be defined when the risk classes are established in step 310) during the risk period. Sponsor 110 and/or reinsurer 120 can elect whether to issue additional series of instruments at these intervals based on market conditions, such as the sponsor's need for additional coverage, investor demand, and the like. Alternatively, the risk classes can be defined such that additional series of risk instruments can be issued at any time, based, for example, on market conditions. One or more series terms for risk instruments of such additional series can be determined as the time of issuance as described above.”)

The Examiner interprets that a “second series of instruments” reads upon the claimed “second insurance system”.

an event-triggered switch configured to couple, steer and operate the first automated resource pooling resource pooling system and the second automated resource pooling resource pooling system for covering losses associated with risks transferred to the first insurance system and the second insurance system by generating and transmitting steering signals to the first and second resource pooling systems;

(See Klugman, Fig. 1, col.4, lines 3 to 21: “Reinsurer 120 issues risk instruments 125 representing a risk of occurrence of one or more realization events. Investors 130 provide a principal payment 122 to reinsurer 120 and, in exchange, receive one or more risk instruments—typically referred to as catastrophe bonds. Reinsurer 120 invests the principal 122 and the premium 117—for example, in a collateral account 140, such as a trust account. In one implementation, the trust account funds are invested in a secure investment, such as AAA rated securities that provide a relatively risk-free return (e.g., at the London Interbank Offered Rate (LIBOR)). Optionally, reinsurer 120 may enter into additional agreements to ensure that this return will be available for periodic payments to the investors. The earnings from the investment of principal 122, as well as the premium 117 paid by sponsor 110, are paid to investors 130 as a return 127 on their investment. For example, investors 130 can receive periodic (e.g., quarterly) payments distributing the premium 117 paid by sponsor 110 and interest earned on the funds in collateral account 140 during that or a preceding period.”)


wherein, based on filtering parameters of a filter, the risk-related component data are filtered for loss parameters of loss events as a consequence of the occurrence of one of the defined risk events,

(See Klugman, Fig. 1, col.4, lines 36 to 48: “If no catastrophe event of the type by a given class (i.e., a realization event) occurs during the risk period, the principal 122 paid by investors in instruments of the class is returned 129 to the investors (e.g., on a predetermined redemption date). If, on the other hand, one or more realization events do occur during the risk period, reinsurer 120 will pay some or all of the principal 122 to sponsor 110 as an event payment 119 under the reinsurance contract. Optionally, a portion of the principal 122 can be reserved to cover subsequent realization events after a first realization event occurring during the risk period. Any principal 122 that remains after any event payments are made will be returned 129 to the investors on the redemption date.”)

wherein the generation of a single unique identifier is triggered by triggering the linkage of two or more loss events to the occurrence of the same risk event, 

(See Klugman, Fig. 1, col.4, lines 48 to 62: “Each risk instrument represents the risk of occurrence of one or more realization events—for example, the risk that a specified natural catastrophe event will occur in a specified region during a specified time period, as will be described in more detail below. A realization event can be a single occurrence that meets a specified physical threshold (e.g., an earthquake of a specified magnitude), or that results in a specified amount of damage or loss. Alternatively, or in addition, a realization event can be a combination of occurrences, of the same or different types (e.g., two or more earthquakes, or an earthquake and a hurricane), in the same region or different regions. The definition of a realization event is discussed in more detail below.”)

wherein each loss event linked to the occurrence of the same risk event is associated with the same single unique identifier, and 

The Examiner gives Official Notice that it is old and well known that hurricanes are given names, and other catastrophic events (e.g. earthquakes) are given names or are identified based on their location and date.

wherein a single unique identifier is set by a unique discrete alphanumeric string, stored and associated with the corresponding loss event, 

The Examiner gives Official Notice that it is old and well known that hurricanes are given names, and other catastrophic events (e.g. earthquakes) are given names or are identified based on their location and date.

measuring devices associated with the risk exposure components, 

(See Klugman, col. 6, line 63 to col. 7, line 14: “Triggers based on physical indices are directly linked to observations published by neutral third parties, such as government geological and meteorological agencies. The physical parameter data can be, for example, data measured and reported by a third party organization or agency (typically not affiliated with sponsor 110 or reinsurer 120), such as the National Hurricane Center of the U.S. National Oceanic and Atmospheric Administration (NOAA) for hurricanes, the U.S. Geological Survey for earthquakes, or the various national weather services of the United Kingdom, Germany, France and other states for European wind storms. By using parametric criteria, rather than basing the trigger strictly on loss exposure, event payments are triggered by predetermined physical events, made and reported by presumably neutral parties. A description of the parametric index, and the definition of a realization event, is typically provided to prospective investors. Together, this provides rating agencies and investors with a measure of transparency in assessing the risks associated with a particular transaction.”)

wherein a core engine comprises event-driven triggers for triggering of the measuring devices associated with the risk exposure components for the occurrence of a risk event, the data flow pathway of the measuring devices being dynamically monitored by triggering the measuring parameters of the data flow pathway transmitted from associated measuring devices to detect the occurrence of risk events based upon predefined trigger parameters,

(See Klugman, col.7, lines 40-45: “For triggers based on physical parameters, the event data can include observations reported by one or more specified reporting agencies, such as seismic data, windspeed data, or the like, recorded for one or more locations in the geographic region covered by the transaction.”)

While Klugman discloses the above cited features, under a conservative interpretation of the prior art, it could be argued that Klugman does not explicitly teach the features below.  In contrast, Lewis does teach these features:

wherein the loss events are transferred to the second insurance system providing a double check process and synchronization wherein the loss events are entered into a second reporting system by the second insurance system upon separate recognition pursuant to defined parameterization of the clash loss event linked to the unique identifier, and , 

The Examiner interprets the claimed feature as: “wherein the loss events are transferred to the second insurance company”.

(See Lewis, para. [0008]: “There are many reasons an insurance company will choose to utilize reinsurance as part of its responsibility to manage a portfolio of risks for the benefit of its policyholders and investors. The main use of reinsurance is to allow the ceding company to protect the solvency of the company against an accumulation of claims associated with a catastrophic event—ensuring that policyholders can be repaid after a large loss. Reinsurance can improve an insurance company's balance sheet by reducing the amount of net liability, and thereby increasing surplus. Surplus, assets less liabilities, is roughly the same as shareholder equity on a balance sheet of a non-insurance company.”)

(See also Lewis, para. [0133]: “Further, the invention is the first to utilize measurable physical parameters by state or other geography in combination with reported industry losses and/or indexed losses and/or PCS loss classifications by state/region and line of business relative to a predetermined loss threshold to define a given covered event (e.g., U.S. tornado/hailstorm losses within PCS Winter Storm events).”)

See also Lewis, para. [0072]-[0074]. It is old and well known that hurricanes are given names, and other catastrophic events are given names or are identified based on their dates.



wherein for each risk event, losses of linked loss events are aggregated by a core engine incrementing an aggregation parameter associated with each single unique identifier and captured by the second insurance system, the aggregation being triggered by the data of the first recording of the specific single unique identifier in the second reporting system of the second insurance system, and

The Examiner interprets the claimed feature as: “wherein for each risk event, losses of linked loss events are aggregated by a core engine incrementing an aggregation parameter associated with each single unique identifier and captured by the second insurance company, the aggregation being triggered by the data of the first recording of the specific single unique identifier in the loss reporting system of the second insurance company, and”

(See Lewis, para. [0133]: “Further, the invention is the first to utilize measurable physical parameters by state or other geography in combination with reported industry losses and/or indexed losses and/or PCS loss classifications by state/region and line of business relative to a predetermined loss threshold to define a given covered event (e.g., U.S. tornado/hailstorm losses within PCS Winter Storm events).”)

See also Lewis, para. [0072]-[0074]. It is old and well known that hurricanes are given names, and other catastrophic events are given names or are identified based on their dates.

The Examiner interprets that it would be obvious to enter such data into the systems of both parties to the reinsurance contract (the insurance company and the reinsurance company) in order to confirm that the policy was activated as a result of a specific event.

wherein in the event of the detection of the aggregation parameter exceeding a predefined aggregate excess of loss threshold, an activation signal is generated by the switching device event-triggered switch based on the aggregation parameter excess,

The Examiner interprets the claimed feature as: “wherein in the event of the detection of the aggregation parameter exceeding a predefined aggregate excess of loss threshold, an activation signal is generated by the threshold based on the aggregation parameter excess,”

The Examiner interprets Lewis’s “predetermined loss threshold to define a given covered event” in Lewis’s para. [0133] as corresponding to the claimed “switching device”.

(See also Lewis, para. [0024]: “Further, the invention is the first to utilize measurable physical parameters by state or other geography in combination with reported industry losses and/or indexed losses and/or PCS loss classifications by state/region and line of business relative to a predetermined loss threshold to define a given covered event (e.g., U.S. tornado/hailstorm losses within PCS Winter Storm events).”)

(See also Lewis, para. [0030]-[0031]: “Further, it is an object of the present invention to provide a method for qualifying an event for consideration within a customized index structure with reference to 

wherein the event-triggered switch triggers the complementary activation of the first and second resource pooling resource pooling systems using a generated activation signal by transmitting the activation to the first and/or second resource pooling system to provide risk protection to the risk exposure components, and

The Examiner interprets the claimed feature as: “wherein the threshold triggers the complementary activation of the first and second portfolio of insurance contracts using a generated activation signal by transmitting the activation to the first and/or second portfolio of insurance contracts to provide risk protection to the insurance contracts, and”

The Examiner interprets Lewis’s “predetermined loss threshold to define a given covered event” in Lewis’s para. [0133] as corresponding to the claimed “switching device”.

(See Lewis, para. [0133]: “Further, the invention is the first to utilize measurable physical parameters by state or other geography in combination with reported industry losses and/or indexed losses and/or PCS loss classifications by state/region and line of business relative to a predetermined loss threshold to define a given covered event (e.g., U.S. tornado/hailstorm losses within PCS Winter Storm events).”)

wherein the activation of the first and/or second resource pooling system is based on a definable risk transfer structure including covered segments with scopes of covered risk lines and regions providing corresponding threshold values for the complementary switching and activation.

(See also Lewis, para. [0024]: “Further, the invention is the first to utilize measurable physical parameters by state or other geography in combination with reported industry losses and/or indexed losses and/or PCS loss classifications by state/region and line of business relative to a predetermined loss threshold to define a given covered event (e.g., U.S. tornado/hailstorm losses within PCS Winter Storm events).”)

(See Lewis, para. [0133]: “Further, the invention is the first to utilize measurable physical parameters by state or other geography in combination with reported industry losses and/or indexed losses and/or PCS loss classifications by state/region and line of business relative to a predetermined loss threshold to define a given covered event (e.g., U.S. tornado/hailstorm losses within PCS Winter Storm events).”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to modify Klugman’s method of reinsurance with Lewis’s method of reinsurance, because both references are directed to the same art: catastrophic event reinsurance used by insurance companies to limit their losses (see e.g. Lewis, abstract: “Disclosed is a novel insurance product that provides additional reinsurance coverage to mitigate risks associated with catastrophic events which adversely affect property and casualty insurance rates.”).  
Klugman and Lewis discloses the above cited features, under a conservative interpretation of the prior art, it could be argued that Klugman and Lewis do not teach the features below.  In contrast, Ritz does expressly disclose these features:
wherein risk-related component data of the occurrence of risk events are measurable by the clash loss event triggered risk transfer system, and 

(See Ritz, para. [0008]: “The system may process either historical or real-time event data that is stored in the computer memory. The event data can be stored locally or remotely in a remote computer. The real-time event data can be provided by a service that streams weather data.”)

wherein the measured risk-related component data are transferable by interface modules of the measuring devices upon occurrence, to the first insurance system, 

(See Ritz, para. [0008]: “The system may process either historical or real-time event data that is stored in the computer memory. The event data can be stored locally or remotely in a remote computer. The real-time event data can be provided by a service that streams weather data.”)

wherein, using risk event triggers, the measured risk-related component data associated with different loss events are scanned for a pattern that traces measurements of two different loss events to the same risk event that is based at least upon time and location parameters indicating a biunique relation with a single occurrence of a risk event, 

(See Ritz, para. [0039]: “The real-time event system 250 preferably comprises a processor or server 252 with memory 254 and streams real-time event data to the client system 400, such as event type, event severity, event geographic location, and event path and projected path. As used herein “real-time” means nonhistorical data and is meant to include the concept of data that is being determined or gathered as an event is happening or about to happen and includes the concept of data related to an-going event, such as a hurricane that may last for hours or days. Since the real-time data relates to an on-going event, the term includes but is not meant to be limited to instantaneous data, but also includes all data related to that ongoing event. The real-time event system 250 also includes a transceiver 256 for communicating with client system 400. The real-time event system can communicate with the client system 400 via the internet, cellular connections, satellite connections, or any conventional way of communicating between computers.”)

wherein a risk event and associated loss events are only captured by the clash loss system by entering a parameterized event into a first reporting system of the first system in response to the measured risk-related component data indicating occurrence of a sudden and accidental event directly interconnected in both time and location or indicating an originating cause, by related time parameters and related location parameters based upon first filtering parameters, and 
wherein in the event of a match, a corresponding link is created, linking the two loss events,

(See Ritz, para. [0039]: “The real-time event system 250 preferably comprises a processor or server 252 with memory 254 and streams real-time event data to the client system 400, such as event type, event severity, event geographic location, and event path and projected path. As used herein “real-time” means nonhistorical data and is meant to include the concept of data that is being determined or gathered as an event is happening or about to happen and includes the concept of data related to an-going event, such as a hurricane that may last for hours or days. Since the real-time data relates to an on-going event, the term includes but is not meant to be limited to instantaneous data, but also includes all data related to that ongoing event. The real-time event system 250 also includes a transceiver 256 for communicating with client system 400. The real-time event system can communicate with the client system 400 via the internet, cellular connections, satellite connections, or any conventional way of communicating between computers.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to modify Klugman and Lewis with Ritz, because all three references are directed to the same art: catastrophic event reinsurance used by insurance companies to limit their losses (see e.g. Ritz, para. [0006]: “In order to reduce its risk of large payments to insured persons or entities, insurance companies often purchase reinsurance.”).  

In regards to claim 2, 
2. The system according to claim 1, wherein the loss events are transferred to the second insurance system and the association of the single unique identifier is verified to be in compliance with the second reporting system of the second insurance system by the core engine.

The Examiner interprets the claimed feature as: “wherein the loss events are transferred to the second insurance company and the association of the single unique identifier is verified to be in compliance with a loss reporting system of the second insurance company by the core engine.”

(See Lewis, para. [0012]: “Non-proportional reinsurance, also known as excess of loss reinsurance, only responds if the loss suffered by the insurer exceeds a certain amount, called the retention. An example of this form of reinsurance is where the insurer is prepared to accept a loss of $1 million for any loss which may occur and purchases a layer of reinsurance of $4 m in excess of $1 million—if a loss of $3 million occurs the insurer pays the $3 million to the insured(s), and then recovers $2 million from their reinsurer(s). In this example, the insurer will retain any loss exceeding $5 million unless they have purchased a further excess layer (second layer) of say $10 million excess of $5 million.”)

The Examiner interprets that it is obvious that the reinsurer would verify the insured’s claimed loss before paying off the insured’s claim.

Regarding the “single unique identifier”, see also Lewis, para. [0072]-[0074]. It is old and well known that hurricanes are given names, and other catastrophic events are given names or are identified based on their dates.

The Examiner interprets that it would be obvious to enter such data into the systems of both parties to the reinsurance contract (the insurance company and the reinsurance company) in order to confirm that the policy was activated as a result of a specific event.

In regards to claim 3, 
3. The system according to claim 1, wherein the generation of the single unique identifier with associated aggregation parameter is also applied to loss events without linkage of other loss events to the same risk event.

The Examiner interprets the claimed feature as: “wherein the generation of the single unique identifier with associated aggregation parameter is also applied to loss events without linkage of other loss events to the same risk event.”

(See Lewis, para. [0072]-[0074]: “Earthquake—Any event that is identified and assigned a number by the appropriate agency as a “catastrophe”, … Hurricane—Any event that is identified and assigned a number by the appropriate agency as a “catastrophe”, … Tornado/Hailstorm—Any event that is identified and assigned a number by the appropriate agency as a “catastrophe”, where the storm family identified by the agency is either a “wind and thunderstorm event” with the secondary perils of tornado and/or hailstorm, or a “winter storm” with the secondary perils of tornado and/or hailstorm”)

Regarding the “single unique identifier”, see also Lewis, para. [0072]-[0074]. It is old and well known that hurricanes are given names, and other catastrophic events are given names or are identified based on their dates.

In regards to claim 4, Lewis discloses the following: 
4. The system according to claim 1, wherein the measurements of the parameters of two different loss events which are traceable to the same risk event based upon the measurement of related time parameters and related location parameters based upon the first filtering parameters and the risk-related component data indicating a biunique association to a single occurrence of a risk event, the corresponding link linking the two loss events is only created if the contributing risk transfer layers are within defined, covered segments, and 

The Examiner interprets the claimed feature as: “wherein the measurements of the parameters of two different loss events which are traceable to the same risk event based upon the measurement of related time parameters and related location parameters based upon the first filtering parameters and the risk-related component data indicating a biunique association to a single occurrence of a risk event, the corresponding link linking the two loss events is only created if the contributing re-insurance layers are within defined, covered segments,”

(See Lewis, para. [0133]: “Further, the invention is the first to utilize measurable physical parameters by state or other geography in combination with reported industry losses and/or indexed losses and/or PCS loss classifications by state/region and line of business relative to a predetermined loss threshold to define a given covered event (e.g., U.S. tornado/hailstorm losses within PCS Winter Storm events).”)

wherein a segment is defined by the measured classification of geographic region and line of business.

The Examiner interprets the claimed feature as: “wherein a segment is defined by the measured classification of geographic region and line of business.”

(See Lewis, para. [0133]: “Further, the invention is the first to utilize measurable physical parameters by state or other geography in combination with reported industry losses and/or indexed losses and/or PCS 

In regards to claim 5, it has been cancelled.
In regards to claim 6, 
6. The system according to claim 1, wherein the assigned single unique identifier is implemented as a discrete alphanumeric string identifying one or more loss events as a result of one specific risk event and being different from any policy numbers defining the risk transfer between the risk-exposed components and the first insurance system.

The Examiner interprets the claimed feature as: “wherein the assigned single unique identifier is implemented as a discrete alphanumeric string identifying one or more loss events as a result of one specific risk event and being different from any policy numbers defining the re-insurance between the risk-exposed components and the first insurance company.”

(See Lewis, para. [0072]-[0074]: “Earthquake—Any event that is identified and assigned a number by the appropriate agency as a “catastrophe”, … Hurricane—Any event that is identified and assigned a number by the appropriate agency as a “catastrophe”, … Tornado/Hailstorm—Any event that is identified and assigned a number by the appropriate agency as a “catastrophe”, where the storm family identified by the agency is either a “wind and thunderstorm event” with the secondary perils of tornado and/or hailstorm, or a “winter storm” with the secondary perils of tornado and/or hailstorm”)

Regarding the “single unique identifier”, see also Lewis, para. [0072]-[0074]. It is old and well known that hurricanes are given names, and other catastrophic events are given names or are identified based on their dates.

In regards to claim 7, the combination of Ritz and Cook discloses the following: 
Claim 7 (Currently Amended): The system according to claim 1,

wherein, in the event of a triggering of an occurrence of a risk event in the data flow pathway, corresponding loss events are assigned to the same single unique identifier.


(See also Lewis, para. [0133]: “Further, the invention is the first to utilize measurable physical parameters by state or other geography in combination with reported industry losses and/or indexed losses and/or PCS loss classifications by state/region and line of business relative to a predetermined loss threshold to define a given covered event (e.g., U.S. tornado/hailstorm losses within PCS Winter Storm events).”)

In regards to claim 8, 
Claim 8 (Currently Amended): The system according to claim 1, wherein the event-triggered switch is configured to capture a transfer of payment assigned to a defined risk transfer segment from the first insurance system at the second payment-transfer circuit, and wherein the assigned risk transfer segment is activated, and wherein the risk exposure of the first insurance system associated with the assigned risk transfer segment is transferred to the second insurance system.



The Examiner interprets Lewis’s “predetermined loss threshold to define a given covered event” in Lewis’s para. [0133] as corresponding to the claimed “switching device”.

(See also Lewis, para. [0133]: “Further, the invention is the first to utilize measurable physical parameters by state or other geography in combination with reported industry losses and/or indexed losses and/or PCS loss classifications by state/region and line of business relative to a predetermined loss threshold to define a given covered event (e.g., U.S. tornado/hailstorm losses within PCS Winter Storm events).”)

and wherein the assigned risk transfer segment is activated, and 

The Examiner interprets the claimed feature as: “and wherein the assigned re-insurance segment is activated,”

The Examiner interprets Lewis’s “predetermined loss threshold to define a given covered event” in Lewis’s para. [0133] as corresponding to the claimed “switching device”.

(See also Lewis, para. [0133]: “Further, the invention is the first to utilize measurable physical parameters by state or other geography in combination with reported industry losses and/or indexed losses and/or PCS loss classifications by state/region and line of business relative to a predetermined loss threshold to define a given covered event (e.g., U.S. tornado/hailstorm losses within PCS Winter Storm events).”)

wherein the risk exposure of the first insurance system associated with the assigned risk transfer segment is transferred to the second insurance system.

The Examiner interprets the claimed feature as: “and wherein the risk exposure of the first insurance company associated with the assigned re-insurance segment is transferred to the second insurance company.”

The Examiner interprets Lewis’s “predetermined loss threshold to define a given covered event” in Lewis’s para. [0133] as corresponding to the claimed “switching device”.

(See also Lewis, para. [0133]: “Further, the invention is the first to utilize measurable physical parameters by state or other geography in combination with reported industry losses and/or indexed losses and/or PCS loss classifications by state/region and line of business relative to a predetermined loss threshold to define a given covered event (e.g., U.S. tornado/hailstorm losses within PCS Winter Storm events).”)

In regards to claim 9, Lewis discloses the following: 
Claim 9 (Currently Amended): The system according to claim 1, wherein a loss associated with the risk event and allocated to a pooled risk exposure component is distinctly covered by the resource pooling system of the first insurance system by a transfer of payments from the first resource-pooling resource pooling system to said risk exposure component, and 

The Examiner interprets the claimed feature as: “wherein a loss associated with the risk event and allocated to a pooled insurance contract is distinctly covered by the portfolio of insurance contracts of the first insurance company by a transfer of payments from the first portfolio of insurance contracts to said insurance contract, and”

(See Lewis, Fig. 4 and para. [0099]: “FIG. 4 depicts the process of funding and purchasing reinsurance coverage. An insurance company 401 enters into a master reinsurance agreement with a special purpose reinsurance company 402. Each aspect of coverage purchased under the reinsurance agreement will take the form of an endorsement to the master reinsurance agreement. The special purpose reinsurance company 402, receives a premium 407 and in return issues reinsurance coverage 408. Each endorsement is financed by the special purpose reinsurance company 402 through the issuance of risk-linked securities 405 to investors 403 in exchange for proceeds 406 b. The proceeds 406 a of this issuance are deposited into a separate trust 404 to support the coverage provided.”)

wherein a second transfer of payment from the second resource pooling system to the first resource pooling system is triggered by the generated activation signal based upon the measured actual loss of the risk exposure component or a defined risk transfer function provided by an assembly module.

The Examiner interprets the claimed feature as: “wherein a second transfer of payment from the second portfolio of insurance contracts to the first portfolio of insurance contracts is triggered by the generated activation signal based upon the measured actual loss of the insurance contract or a defined re-insurance function provided by an assembly module.”

(See Lewis, para. [0136]: “For a given event, the magnitude of the industry loss 706 is a function of the characteristics of the event and the industry exposure 703. Leveraging both sets of information, an official estimate of industry losses for an event is developed by the Property Claims Services in 709. The payout factors developed in 705 are applied to this estimate of industry loss 709 to determine the index-based company loss 708, and hence the payout on the index-based reinsurance coverage. The actual ex post basis risk 707 on the index-based coverage is estimated by comparing actual company losses for an event 704 with the index-based company loss 708.”)

In regards to claim 10, 
Claim 10 (Currently Amended): The system according to claim 1, wherein the loss corresponding to the risk that is transferred to the second resource pooling system is directly covered by the second resource pooling system by the transfer of resources from the second resource pooling system to the concerned risk exposure components by the second payment-transfer circuit.

The Examiner interprets the claimed feature as: “wherein the loss corresponding to the risk that is transferred to the second portfolio of insurance contracts is directly covered by the second portfolio of insurance contracts by the transfer of resources from the second portfolio of insurance contracts to the concerned insurance contracts by the second payment-transfer module.”



In regards to claim 11, 
Claim 11 (Currently Amended): The system according to claim 1, wherein an assembly module of the event-triggered switch is configured to process risk-related component data and provide a likelihood of said risk exposure for one or a plurality of the pooled risk exposure components based upon risk-related component data, 

The Examiner interprets the claimed feature as: “wherein an assembly module of the threshold is configured to process risk-related component data and provide the likelihood of said risk exposure for one or a plurality of the pooled insurance contracts based upon risk-related component data,”

(See Lewis, para. [0133]: “Further, the invention is the first to utilize measurable physical parameters by state or other geography in combination with reported industry losses and/or indexed losses and/or PCS loss classifications by state/region and line of business relative to a predetermined loss threshold to define a given covered event (e.g., U.S. tornado/hailstorm losses within PCS Winter Storm events).”)

and wherein the receipt and preconditioned storage of payments from risk exposure components for the pooling of their risks is dynamically determined based upon total risk and the likelihood of the risk exposure of the pooled risk exposure components.

The Examiner interprets the claimed feature as: “and wherein the receipt and preconditioned storage of payments from insurance contracts for the pooling of their risks can be dynamically determined based upon total risk and the likelihood of the risk exposure of the pooled insurance contracts.”

(See Lewis, para. [0133]: “Further, the invention is the first to utilize measurable physical parameters by state or other geography in combination with reported industry losses and/or indexed losses and/or PCS loss classifications by state/region and line of business relative to a predetermined loss threshold to define a given covered event (e.g., U.S. tornado/hailstorm losses within PCS Winter Storm events).”)

In regards to claim 12, 
Claim 12 (Currently Amended): The system according to claim 11, wherein the assembly module of the event-triggered switch is configured to process risk-related component data and provide the likelihood of said risk exposure for one or a plurality of the pooled risk exposure components based upon risk-related component data, 

The Examiner interprets the claimed feature as: “wherein the assembly module of the threshold is configured to process risk-related component data and provide the likelihood of said risk exposure for one or a plurality of the pooled insurance contracts based upon risk-related component data,”

(See Lewis, para. [0133]: “Further, the invention is the first to utilize measurable physical parameters by state or other geography in combination with reported industry losses and/or indexed losses and/or PCS loss classifications by state/region and line of business relative to a predetermined loss threshold to define a given covered event (e.g., U.S. tornado/hailstorm losses within PCS Winter Storm events).”)

and wherein the receipt and preconditioned storage of payments from first resource pooling system to the second resource pooling system for the transfer of its risk 

The Examiner interprets the claimed feature as: “and wherein the receipt and preconditioned storage of payments from first portfolio of insurance contracts to the second portfolio of insurance contracts for the transfer of its risk can be dynamically determined based upon total risk and the likelihood of the risk exposure of the pooled insurance contracts.”

(See Lewis, para. [0138]: “Based on the present invention as depicted in FIG. 7. an insurance company can dynamically manage basis risk through time to reflect changes in insurance company exposure 701, industry exposure 703, and industry 709 and company 704 loss experience. Given them flexibility to adjust payout factors periodically and the ability to purchase additional coverage from the program shelf structure as needed, this ability to dynamically manage basis risk becomes an important asset for an insurance company in managing the overall utilization of reinsurance and capital.”)

In regards to claim 13, 
Claim 13 (Currently Amended): The system according to claim 12, wherein the number of pooled risk exposure components is dynamically adapted by the first resource pooling system to a range where non-covariant, and occurring risks covered by the resource pooling system affect only a relatively small proportion of the total pooled risk exposure components at any given time.

The Examiner interprets the claimed feature as: “wherein the number of pooled insurance contracts can be dynamically adapted by the first portfolio of insurance contracts to a range where non-covariant, and occurring risks covered by the portfolio of insurance contracts affect only a relatively small proportion of the total pooled insurance contracts at any given time.”

(See Lewis, para. [0138]: “Based on the present invention as depicted in FIG. 7. an insurance company can dynamically manage basis risk through time to reflect changes in insurance company exposure 701, industry exposure 703, and industry 709 and company 704 loss experience. Given them flexibility to adjust payout factors periodically and the ability to purchase additional coverage from the program shelf structure as needed, this ability to dynamically manage basis risk becomes an important asset for an insurance company in managing the overall utilization of reinsurance and capital.”)

In regards to claim 14, 
Claim 14. The system according to claim 1, wherein the pooled risk transfer from the first resource pooling system is dynamically adapted by the second resource pooling system to a range where non-covariant, occurring risks covered by the second resource pooling system affect only a relatively small proportion of the total pooled risk transfer from the first resource pooling system at any given time.

The Examiner interprets the claimed feature as: “wherein the pooled re-insurance from the first portfolio of insurance contracts can be dynamically adapted by the second portfolio of insurance contracts to a range where non-covariant, occurring risks covered by the second portfolio of insurance 

(See Lewis, para. [0138]: “Based on the present invention as depicted in FIG. 7. an insurance company can dynamically manage basis risk through time to reflect changes in insurance company exposure 701, industry exposure 703, and industry 709 and company 704 loss experience. Given them flexibility to adjust payout factors periodically and the ability to purchase additional coverage from the program shelf structure as needed, this ability to dynamically manage basis risk becomes an important asset for an insurance company in managing the overall utilization of reinsurance and capital.”)

In regards to claim 15, 
15.    The system according to claim 1, wherein the risk event triggers are dynamically adapted by an operating module based upon time-correlated incidence data for one or a plurality of risk events.

The Examiner interprets the claimed feature as: “wherein the risk event contract clauses are dynamically adapted by an operating module based upon time-correlated incidence data for one or a plurality of risk events.”

(See Lewis, para. [0138]: “Based on the present invention as depicted in FIG. 7. an insurance company can dynamically manage basis risk through time to reflect changes in insurance company exposure 701, industry exposure 703, and industry 709 and company 704 loss experience. Given them flexibility to adjust payout factors periodically and the ability to purchase additional coverage from the program shelf structure as needed, this ability to dynamically manage basis risk becomes an important asset for an insurance company in managing the overall utilization of reinsurance and capital.”)

In regards to claim 16, the combination of Lewis and Ritz discloses the following: 
16.    The system according to any claim 1, wherein, upon each triggering of an occurrence of measuring parameters indicating a risk event by at least one risk event trigger, a parametric payment is allocated with the triggering, 

The Examiner interprets the claimed feature as: “wherein, upon each triggering of an occurrence of measuring parameters indicating a risk event by at least one risk event contract clause, a parametric payment is allocated with the triggering,”

(See Lewis, para. [0025]: “The invention also extends the customized index structure, for either occurrence or aggregate excess-of-loss reinsurance, by combining parametric factors with the individual state and line-of-business payout factors to define sub-state payout factors for any given line of business. This innovation of a parametric-index structure is critically valuable for ceding companies in that the structure allows firms to manage portfolio replications at a finer level of geographic resolution—minimizing basis risk and providing an enhanced securitization product.”)

(See also Lewis, Fig. 3 and para. [0039]: “FIG. 3 is a map depicting the parametric approach of sub-dividing a geographic area into specific risk regions in accordance with an embodiment of the present invention.”  See also Lewis, para. [0097])

wherein the total allocated payment is transferable when the occurrence has been triggered.

The Examiner interprets the claimed feature as: “wherein the total allocated payment is transferable when the occurrence has been triggered.”

(See Ritz, para. [0006]: “A typical reinsurance agreement between the ceding party and the reinsurer provides for the ceding party to pay a reinsurance premium to the reninsurer in exchange for the reinsurer promising to pay the ceding party in the event of a claim by the insured”)

In regards to claim 17, 
17.    The system according to claim 1, wherein the activation of the first or the second resource pooling system is based upon the adaptable risk transfer function directly providing threshold values for the complementary switching and activation of the first and the second resource pooling system, respectively.

The Examiner interprets the claimed feature as: “wherein the activation of the first or the second portfolio of insurance contracts is based upon the adaptable re-insurance function directly providing threshold values for the complementary switching and activation of the first and the second portfolio of insurance contracts, respectively.”

(See Lewis, para. [0138]: “Based on the present invention as depicted in FIG. 7. an insurance company can dynamically manage basis risk through time to reflect changes in insurance company exposure 701, industry exposure 703, and industry 709 and company 704 loss experience. Given them flexibility to adjust payout factors periodically and the ability to purchase additional coverage from the program shelf structure as needed, this ability to dynamically manage basis risk becomes an important asset for an insurance company in managing the overall utilization of reinsurance and capital.”)

In regards to independent claim 18, this method claim is rejected on the same grounds as independent claim 1 (which is an apparatus claim). 


RESPONSE TO ARGUMENTS
Re: Objections to the Drawings
The objections to the Drawings have all been maintained, with the exception of the objection to “payment-transfer circuit”, which has been withdrawn to reflect the amendment of the term to “payment-transfer module” (which is shown in the Drawings as “payment-transfer modules 41 and 42). 
The Examiner holds the Applicant’s arguments in the response filed on Feb. 18, 2020 are not persuasive, because they merely repeat statements made by the Examiner in the objections, but the Applicant’s arguments do not directly respond to any of the issues raised in the objections. 


Re: Claim Interpretation - 35 USC § 112(f) 
The previously presented 35 USC § 112(f) interpretations of all pending claims are maintained. 
Regarding the previously presented 35 USC § 112(f) interpretation of “payment-transfer circuit”, it has been amended to reflect the amendment of the term to “payment-transfer module”.
Therefore, the Examiner continues to interpret the claims as 35 USC § 112(f) “means plus function” claims.

Re: Claim Interpretation - 35 USC § 112(a) 
Independent claim 1 has been amended to recite “circuitry” in “the first payment-transfer module implemented by circuitry” and in “a second payment-transfer module implemented by circuitry”. However, there is no written description of this “circuitry” in the specification.
This newly added rejection was necessitated by applicant’s amendments to the claims. 

Re: Claim Rejections - 35 USC § 112(b) 
The previously presented 35 USC § 112(b) rejections of all pending claims are maintained.  
Even with the 35 USC § 112(f) “means plus function” interpretation of all pending claims, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, for the reasons discussed in the previously presented rejections.

Re: Claim Rejections - 35 USC § 101 
The previously presented 35 USC § 101 rejection of all pending claims has been maintained. The Applicants’ arguments pertaining to the 35 USC § 101 (as presented in pages 12-15 of the Applicants’ response) have been considered, and found to be unpersuasive. 
As discussed in the rejection, the claims remain directed to an abstract idea (Reinsurance policies) implemented on general purpose computers, with the equivalent of “apply it”, and without “substantially more” than the abstract idea alone.
In regards to the argument presented in page 23 of the remarks filed on Sept. 11, 2020, that the different loss events are “scanned for a pattern that traces measurements of two different loss events to the same risk event”: If this feature is directed to a Method for Training a Neural Network, and if there is support in the specification to amend the independent claims to support this feature, then the Examiner recommends that the claims be amended to emphasize this feature, and that arguments be 
The Examiner also notes that any such amendment (if supported by the specification) will require further search and consideration.  The Examiner did not find any mention of training of a neural network in the specification, therefore the burden is on the Applicant to show that there is written description and enablement in the specification for the training of a neural network.  

Re: Claim Rejections - 35 USC § 103 
The previously presented 35 USC § 103 rejections of all pending claims have been amended, as necessitated by applicant’s amendments to the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See H. Braun and Lo Lei Lai, "Insurance issues for energy risk" (2006):
Section III: Options for Cover
D. Self Retention 

Absorb the first part of the loss via capital build up and cash flow and pass on losses exceeding a limit to reinsurance companies [10]. This is referred to as self insurance or captive insurance and can be considered for large risks. Captives can purchase reinsurance and have tax benefits on cash build up.

IX. Recent Disasters

The number of major disasters may have dropped but their severity has increased. With the hurricane disasters, 2005 has been the most expensive year for the insurance industry [16].

After the losses in energy lines in 2005, the market can still accommodate demand but the combination of increasing volatility and exposure has resulted in a hard market and there may be no viable alternative to self-insurance or going captive for many. Without changes to pricing and contracts, the direct and mutual insurance market may lose some of its bigger and better clients for good.

This development has been seen as a start-up opportunity for new reinsurance companies with a clean balance sheet to provide reinsurance contracts as they do not have the loss experience from the past years. Such reinsurers offer short tail coverage (1 year) with high deductibles to take advantage of possible high earning from increased rates. Established reinsurers that have been in business for many years and lost money are now increasing their capital base to benefit from the hard market to recoup previous losses. This competition between old and new is good news for cedants [17].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

June 10, 2021